

116 SCON 30 IS: Recognizing the need to improve physical access to many federally funded facilities for all people of the United States, particularly individuals with disabilities.
U.S. Senate
2019-12-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS1st SessionS. CON. RES. 30IN THE SENATE OF THE UNITED STATESDecember 12, 2019Mr. Blumenthal (for himself, Mr. Casey, Mr. Brown, Ms. Cantwell, Mr. Merkley, Ms. Hassan, Ms. Duckworth, Mr. Murphy, Ms. Harris, Mr. Whitehouse, Mr. Van Hollen, Mr. Coons, Mrs. Murray, and Ms. Hirono) submitted the following concurrent resolution; which was referred to the Committee on Health, Education, Labor, and PensionsCONCURRENT RESOLUTIONRecognizing the need to improve physical access to many federally funded facilities for all people
			 of the United States, particularly individuals with disabilities.
	
 Whereas the First Amendment to the Constitution of the United States— (1)prevents Congress from making any law respecting an establishment of religion, prohibiting the free exercise of religion, or abridging the freedom of speech, the freedom of the press, the right to peaceably assemble, or the right to petition for a governmental redress of grievances; and
 (2)was ratified on December 15, 1791, as 1 of the 10 amendments that constitute the Bill of Rights;
 Whereas the Bill of Rights, specifically the First Amendment to the Constitution of the United States, calls for the right of all individuals to peaceably assemble, meaning that all individuals, regardless of their physical ability, shall be offered equal opportunity to access all amenities that are federally funded, in whole or part, with the exception of certain sites of historical importance approved by the Architectural and Transportation Barriers Compliance Board (referred to in this preamble as the United States Access Board) or a nonpartisan commission convened by the United States Access Board;
 Whereas, in the 29 years since the signing of the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.), there have been advances in technologies that benefit individuals with disabilities, such as automatic doors;
 Whereas, in 2018, the Centers for Disease Control and Prevention reported that— (1)61,000,000 individuals in the United States have a disability that impacts major life activities;
 (2)1 of every 7 adults experience a mobility impairment, which is the most common form of disability; and
 (3)as people age, disability becomes increasingly common, affecting an estimated 2 of every 5 older adults;
 Whereas, as significant advances in medical treatment result in improved health outcomes, the incidence of disability has increased over time;
 Whereas, in 2016, an estimated 25.1 percent of veterans in the United States, or more than 2,000,000 individuals, reported having a service-connected disability;
 Whereas the Act entitled An Act to insure that certain buildings financed with Federal funds are so designed and constructed as to be accessible to the physically handicapped, approved August 12, 1968 (42 U.S.C. 4151 et seq.) (commonly known as the Architectural Barriers Act of 1968), was enacted to ensure that certain federally funded facilities are designed and constructed to be accessible to individuals with disabilities;
 Whereas title V of the Rehabilitation Act of 1973 (29 U.S.C. 791 et seq.)— (1)prohibits discrimination against a person with a disability in programs and activities funded by the Federal Government;
 (2)requires the elimination of architectural barriers for Federal employees and applicants with disabilities; and
 (3)established the United States Access Board;
 Whereas the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.)— (1)prohibits discrimination against a person with a disability by a State or local government, including any department, agency, special purpose district, or other instrumentality of a State or local government, in programs and activities, transportation, communications, and the built environment;
 (2)prohibits discrimination against a person with a disability in the activities of a place of public accommodation, which is an entity that is—
 (A)generally open to the public; and (B)within a category described in that Act, such as a restaurant, movie theater, school, day care facility, or doctor’s office; and
 (3)requires a newly constructed or altered place of public accommodation or commercial facility (such as a factory, warehouse, or office building) to comply with the Standards for Accessible Design;
 Whereas the Fair Housing Act (42 U.S.C. 3601 et seq.)— (1)prohibits discrimination on the basis of disability in multifamily housing, including military family housing; and
 (2)requires the elimination of architectural barriers in common areas; Whereas the United States Access Board has developed new guidelines for public rights-of-way that address various issues, including access for blind pedestrians at street crossings, wheelchair access to on-street parking, and various constraints posed by space limitations, roadway design practices, slope, and terrain;
 Whereas the new guidelines developed by the United States Access Board cover pedestrian access to sidewalks and streets, including crosswalks, curb ramps, street furnishings, pedestrian signals, parking, and other components of public rights-of-way;
 Whereas the aim of the United States Access Board in developing the new guidelines includes ensuring that—
 (1)access for individuals with disabilities is provided wherever a pedestrian way is newly built or altered; and
 (2)the same degree of convenience, connection, and safety afforded the public generally is available to pedestrians with disabilities;
 Whereas, on the date on which the Attorney General adopts the new guidelines, the guidelines will become enforceable standards under title II of the Americans with Disabilities Act of 1990 (42 U.S.C. 12131 et seq.); and
 Whereas the United States was founded on the principles of equality and freedom, and such principles require that all individuals, including individuals with disabilities, are able to engage as equal members of society: Now, therefore, be it
	
 That Congress— (1)recognizes the importance of equal opportunity for individuals with disabilities in the United States;
 (2)recognizes that too many facilities of Federal, State, and local governments remain inaccessible to individuals with disabilities due to architectural and other barriers;
 (3)reaffirms its support of and requires full compliance with— (A)the Act entitled An Act to insure that certain buildings financed with Federal funds are so designed and constructed as to be accessible to the physically handicapped, approved August 12, 1968 (42 U.S.C. 4151 et seq.) (commonly known as the Architectural Barriers Act of 1968);
 (B)title V of the Rehabilitation Act of 1973 (29 U.S.C. 791 et seq.); (C)the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.); and
 (D)the Fair Housing Act (42 U.S.C. 3601 et seq.); and
 (4)pledges to make universal and inclusive design a guiding principle for all infrastructure bills and projects and will continue working to identify and remove the barriers that prevent all people of the United States, including individuals with disabilities, from having equal access to the services provided by the Federal Government.